SOMERVILLE, J.
— Our decisions have settled the following rules as applicable to every trial of the right of property in an issue framed under the statute, between the plaintiff in execution or attachment, and the claimant of the property. — Code, 1876, §§ 3343, 3290.
(1) . The onus of proof is, in the first instance, on the plaintiff to make out a prima, facie case that the property levied on is the property of the defendant in execution — he being required by the statute to assume the affirmative of this issue. — Code, 1876, §§ 3342, 3343; Jackson v. Bain, 74 Ala. 328.
(2) . This onus is discharged sufficiently when it is shown by the plaintiff that the defendant in execution was in possession of the property, at the time of the levy, such' possession being presumptive evidence of title. — Jackson v. Bain, supra; Shahan v. Herzberg, 73 Ala. 59.
(3) . When the case assumes this status, the claimant is not permitted to show an outstanding title in a stranger, between whom and himself there is no privity, for the pur*163pose of defeating the plaintiff’s execution. He must show a legal title in himself, suph as would support an action of detinue for the property, or else fail in his claim suit — the possession of the defendant, to whose right the plaintiff succeeds, being superior to a -want of both title and possession in bimself. Unless the satisfaction-of the execution is inconsistent with the claimant’s rights, it is immaterial to bim that a stranger’s rights, with whom he has no privity, may be invaded. — Foster v. Smith, 16 Ala. 192; Frow v. Downman, 11 Ala. 880; Shahan v. Herzberg, 73 Ala. 59; Elliott v. Stocks, 67 Ala. 290; Loeb v. Manassas, 78 Ala. 555 ; Block v. Mass, 65 Ala. 211.
The rulings of the court are consistent with these principles, and the judgment must be affirmed.